       Case 2:20-cr-00065-EEF-KWR Document 338 Filed 08/16/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                                    CRIMINAL
                                                                            ACTION

VERSUS                                                                      NO. 20-65

ASHTON J. RYAN JR.                                                          SECTION "L"(4)
WILLIAM J. BURNELL
ROBERT CALLOWAY
FRANK J. ADOLPH
FRED V. BEEBE


                                   ORDER AND REASONS

        Before the Court is a request by Defendant Robert B. Calloway for any analyses and

spreadsheets of Mr. Gibbs’s financial fraud prepared by Government actors. R. Doc. 292. The

government opposes the request. R. Doc. 301. On July 29, 2021, the Court ordered the government

to produce the material in camera for the Court to determine the nature of the documents and who

prepared them. The Court has received and reviewed the analyses in camera and now rules as

follows.

  I.    BACKGROUND

        The Court assumes familiarity with the factual and procedural background of this bank

fraud case. Mr. Calloway was employed by First NBC Bank (FNBC) as an Executive Vice

President and served as a commercial relationship manager with tax credit specialization. R. Doc.

318. On August 5, 2021, a 49-count Second Superseding Indictment was entered charging

Calloway and four others with conspiracy to commit bank fraud, bank fraud, and false entries in

bank records. R. Doc. 318. In relevant part, the indictment alleges that several FNBC bank officers

participated in a scheme to defraud FNBC and enrich themselves by disguising the true financial

                                                1
       Case 2:20-cr-00065-EEF-KWR Document 338 Filed 08/16/21 Page 2 of 4




status of certain borrowers and their troubled loans by mispresenting borrowers’ creditworthiness,

the purposes of the loans, and the methods of repayment. Id. at 7. Notably, the charges against Mr.

Calloway solely relate to his lending relationship with Mr. Gary Gibbs, a real estate developer and

borrower at FNBC, both individually and through related entities.

 II.    PRESENT MOTION

        Mr. Calloway now seeks the production of spreadsheets and other documents containing

the government’s analysis of Gibbs’ financial fraud as “critical to his defense.” R. Doc. 292. In a

nutshell, Mr. Calloway’s defense is that Mr. Gibbs’ false financial statements were made by Mr.

Gibbs without Mr. Calloway’s knowledge. R. Doc. 292-1 at 3. Mr. Calloway therefore argues that

any analyses of Gibbs’s financial fraud by government actors would show that Mr. Gibbs engaged

in wide-ranging financial fraud to deceive even Mr. Calloway. Id. Calloway also contends that he

could not reasonably obtain equivalent materials without the burden of locating all the underlying

financial records and hiring forensic accountants to run analyses. Id. at 4.

        The government argues this material is exempt from discovery under Rule 16(a)(2) because

it was created at the direction of government attorneys and with their advice and participation. R.

Doc. 301 at 1-2. Moreover, even without such attorney participation, the government maintains

that Rule 16 protects the disclosure of internal reports or memoranda “made by an attorney for the

government or other government agent.” Id. at 2 (citing Rule 16(a)(2)).

III.    LAW & ANALYSIS

        Federal Rule of Criminal Procedure 16(a)(2) exempts from disclosure to the defendant “the

discovery or inspection of reports, memoranda, or other internal government documents made by

an attorney for the government or other government agent in connection with investigating or

prosecuting the case.” Fed. R. Crim. P. 16(a)(1). The Advisory Committee Notes to Rule 16(a)(2)



                                                  2
      Case 2:20-cr-00065-EEF-KWR Document 338 Filed 08/16/21 Page 3 of 4




state “that the phrase ‘reports, memoranda, or other internal government documents made by an

attorney for the government’ was meant to incorporate the ‘work product’ language of Hickman

v. Taylor, 329 U.S. 495, 67 S.Ct. 385, 91 L.Ed.2d 451 (1947), into the rule to ensure that

government attorneys’ litigation preparations are protected from discovery.” United States v.

Mann, 61 F.3d 326, 331 (5th Cir. 1995); see also United States v. Nobles, 422 U.S. 225, 236 (1975)

(The work product doctrine “applies to criminal litigation as well as civil[.]”). The Supreme Court

has clearly stated that although Rule 16(a)(1)(C) [of the Federal Rules of Criminal Procedure]

permits a defendant to examine documents material to his defense, under Rule 16(a)(2) “he may

not examine Government work product in connection with his case.” United States v. Armstrong,

517 U.S. 456, 463 (1996).

       Here, after reviewing the materials in camera, the Court finds the government’s

spreadsheets and internal analyses of Gibbs’ financial fraud constitute “government work product”

and are therefore sheltered from disclosure under Rule 16(a)(2). Fed. R. Crim. P 12(a)(2); United

States v. Armstrong, 517 U.S. 456, 463, (1996).

       First and foremost, the Court concludes that this material consists of organizations and

summaries of underlying factual information in preparation of trial. Much of the analyses contain

the mental impressions and comments of government attorneys, who requested specific areas of

analyses. In addition, the financial analysts who participated in the investigation are government

agents in this context; thus, their internal memoranda are not discoverable regardless. See United

States v. Mann, 61 F.3d 326, 331 (5th Cir. 1995) (“As an internal government document produced

by government agents in connection with the investigation of this case, the reports at issue clearly

fall within the ambit of [Rule 16(a)(2)], and thus are exempted from discovery.”)




                                                  3
      Case 2:20-cr-00065-EEF-KWR Document 338 Filed 08/16/21 Page 4 of 4




       Second, the Court notes that government has produced all of the underlying factual data to

Calloway that it relied on to conduct this analysis. Specifically, the government produced all the

loan materials, bank records, and financial statements related to Gibbs during discovery. In

addition, the government has already produced numerous memoranda of interviews and agent

reports. Thus, Calloway already has the information needed to replicate the analyses. See United

States v. Meadows, No. 14-CR-251, 2014 WL 6684977, at *3 (D. Minn. Nov. 25, 2014) (denying

Defendant’s request for government’s analyses of banking information where Defendant could use

underlying bank records to reconstruct the government’s analyses). The government is not

obligated to disclose its own work product to spare defendant the burden of conducting such

financial analyses himself. In sum, pursuant to Rule 16(a)(2), the government’s internal analyses

of Gibbs’ financial fraud are non-discoverable before trial. See Fed. R. Crim. P. 16(a)(2).

IV.    CONCLUSION

       For the foregoing reasons,

       IT IS ORDERED that the request for disclosure of the government’s analyses of Gibbs’

financial fraud, R. Doc. 292, is hereby DENIED.




               New Orleans, Louisiana, this 16th day of August, 2021.




                                                           UNITED STATES DISTRICT JUDGE




                                                 4
